Case 1:17-cr-00101-LEK Document 514 Filed 07/03/19 Page 1 of 2   PageID #: 4591




   LARS ROBERT ISAACSON
   Hawaii Bar #5314
   1100 Alakea Street, 20th Floor
   Honolulu, Hawai’i 96813
   Phone: 808-497-3811
   Fax: 866-616-2132
   Standby Attorney for Defendant ANTHONY T. WILLIAMS

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAI’I


   UNITED STATES OF                    CR. NO. 17-00101-LEK
   AMERICA,
                                       DEFENDANT’S “MOTION TO
          Plaintiff,                   REMOVE UNLAWFUL
                                       STIPULATIONS ON NON-
         v.                            COMMUNICATION BETWEEN
                                       PRIVATE ATTORNEY
                                       GENERAL Anthony Williams
   ANTHONY T. WILLIAMS,                AND HIS QUEEN MOTHER
                                       Mrs. Barbara Williams;”
          Defendant.                   DECLARATION OF COUNSEL;
                                       EXHIBIT “A:” CERTIFICATE
                                       OF SERVICE


        DEFENDANT’S “MOTION TO REMOVE UNLAWFUL
      STIPULATIONS ON NON-COMMUNICATION BETWEEN
     PRIVATE ATTORNEY GENERAL Anthony Williams AND HIS
            QUEEN MOTHER Mrs. Barbara Williams”

   Comes now, the Defendant Anthony T. Williams, by and through

   his standby counsel, Lars Robert Isaacson, Esq., and hereby

   provides DEFENDANT’S “MOTION TO REMOVE UNLAWFUL
Case 1:17-cr-00101-LEK Document 514 Filed 07/03/19 Page 2 of 2    PageID #: 4592




   STIPULATIONS         ON     NON-COMMUNICATION                 BETWEEN

   PRIVATE ATTORNEY GENERAL Anthony Williams AND HIS

   QUEEN MOTHER Mrs. Barbara Williams;” Declaration of

   Counsel; and Exhibit “A.”



      Dated: July 3, 2019

                                      /s/ Lars Isaacson
                                 LARS ROBERT ISAACSON
                                 Standby Attorney for
                                 Defendant Anthony T. Williams
